        Case 2:20-cv-04599-JMY Document 64 Filed 01/21/21 Page 1 of 1




                        UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF PENNSYLVANIA

____________________________________
JAMES MERTENS                        |          Case Number 2:20-cv-04599-JMY
      Plaintiff                      |
                                     |
             vs.                     |
                                     |
TRANS UNION, LLC, et. al.            |
      Defendants                     |
____________________________________|

                            STIPULATION OF DISMISSAL

        IT IS HEREBY STIPULATED AND AGREED, by and between the Plaintiff, JAMES
MERTENS, and the defendant, EXPERIAN INFORMATION SOLUTIONS, INC., that the above
entitled action is hereby dismissed with prejudice as to EXPERIAN INFORMATION
SOLUTIONS, INC., and without attorney’s fees and costs against any party, pursuant to Rule
41(a) of the Federal Rules of Civil Procedure.


                                                       Vullings Law Group, LLC

                                                BY:    /s/ Brent F. Vullings_____________
                                                       Brent F. Vullings, Esq.
                                                       Attorney for Plaintiff
                                                       James Mertens


                                                       Jones Day

                                                BY:    /s/ Michael B. Gallagher__________
                                                       Michael B. Gallagher, Esq.
                                                       Attorney for Defendant
                                                       Experian Information Solutions, Inc.


                                                       IT IS SO ORDERED.


                                                       _____________________________
                                                                               J.
